Ingraham, J.
I suppose the same rule applies to this as to an ordinary suit. When there is no attorney’s name on the papers, then the party is the person to whom the papers are to be returned. Here the party defendant are the Corporation of New York, and you have knowledge from the statute, who their counsel and attorney is. The papers should have been returned to him or to the attorney, or the person acting on the part of the city government. When a technical objection of this kind is made and relied upon, both parties are required to pay strict observance to what the rule is. It was just as much your duty to return, as it was theirs to serve, and I think that you have failed in what was required of you to enable you to take advantage of this objection, and that the motion can be heard notwithstanding.
The motion then proceeded.